NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 27, 2016* 
                                Decided October 28, 2016 
                                              
                                          Before 
 
                             RICHARD A. POSNER, Circuit Judge 
                      
                             JOEL M. FLAUM, Circuit Judge 
                      
                             KENNETH F. RIPPLE, Circuit Judge 
                      
No. 15‐3888 
 
DENNIS TONN,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of 
                                                  Wisconsin. 
      v.                                           
                                                  No. 14‐cv‐481‐jdp 
MICHAEL MEISNER, et al.,                           
      Defendants‐Appellees.                       James D. Peterson, 
                                                  Judge. 
                                               

                                        O R D E R 

       Dennis Tonn, a Wisconsin inmate formerly incarcerated at Columbia Correctional 
Institution, sued several prison officers under 42 U.S.C. § 1983 for due process violations 
in connection with restitution he was ordered to pay after being found to possess 
medication that was not prescribed to him. The district court concluded that he failed to 
exhaust administrative remedies and granted summary judgment against him. We 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3888                                                                             Page 2 
 
affirm because we agree that Tonn did not follow the required administrative 
procedures for filing his complaint. 

       In July 2013, a correctional officer found Tonn incoherent in his cell. Prison staff 
took him to a local hospital, where he tested positive for a tricyclic antidepressant and 
for Suboxone, a narcotic. Because neither medication belonged to Tonn, he was found 
guilty by a disciplinary committee on July 29, 2013 for misusing prescription medication. 
The committee ordered Tonn to serve 90 days in the segregation unit and to pay $1,350 
to compensate the institution for the cost of his trip to the hospital. According to the 
committee, the restitution amount was based on the costs of other inmates’ trips to the 
hospital under similar circumstances. 

       The Prison Litigation and Reform Act, see 42 U.S.C. § 1997e(a), requires prisoners 
to exhaust available administrative remedies before suing to challenge a prison’s 
violation of their constitutional rights. See Ross v. Blake, 136 S.Ct. 1850, 1854–55 (2016). In 
Wisconsin, a prisoner raising an issue related to a disciplinary hearing must first file an 
appeal with his institution’s warden within 10 days of receiving a copy of the decision. 
See WIS. ADMIN. CODE § DOC 303.82(1).1  After the appeal to the warden is complete, the 
prisoner may then use the inmate complaint review system to appeal any procedural 
errors. Id. § DOC 310.08(3). Under this process, the prisoner files a complaint with the 
inmate complaint examiner within 14 calendar days of the occurrence giving rise to the 
complaint. Id. § DOC 310.09(6). The inmate complaint examiner must review the 
complaint—and a reviewing authority such as the warden must issue a decision—before 
the prisoner may appeal further to the corrections complaint examiner. Id. § DOC 
310.13(1). 

       The day after his disciplinary hearing, Tonn made two separate challenges to the 
committee’s decision. The first challenge followed the correct administrative procedure: 
he appealed to the then‐warden, Defendant Michael Meisner, and objected to the 
committee’s guilty finding. In that challenge, however, he did not contest the restitution 
order or the means by which the committee had calculated the amount. On September 21 
the warden upheld the committee’s determination, adding that Tonn had not noted any 
procedural errors. 

            As for Tonn’s second challenge, he filed it with the corrections complaint 
examiner, repeating his disagreement with the guilty finding and objecting that the 
                                                 
            1This provision was formerly 303.76(7) prior to the December 2014 revisions to the 

Wis. Admin. Code § DOC. 
No. 15‐3888                                                                          Page 3 
 
decision to assess restitution based on the cost of other inmates’ hospital trips was “not 
right.” Two weeks later, on August 14, 2013, the corrections complaint examiner 
returned Tonn’s submission, explaining that “[o]ffender complaint issues are first raised 
at the institution level and then if you are dissatisfied with the appropriate reviewing 
authority decision, you may within 10 calendar days after the [reviewing authority’s] 
decision submit an appeal to the [corrections complaint examiner] for an appeal review.” 
At this point, however, Tonn could no longer make a timely appeal to the warden over 
restitution because more than 14 days had lapsed since the disciplinary hearing.   

      About seven months later, in March 2014, Tonn filed two grievances through the 
inmate complaint review system regarding the restitution payment, but the institution 
complaint examiner rejected those grievances as untimely, since they were submitted 
“beyond 14 calendar day limit.” Tonn appealed these grievances to the warden, who 
determined that the complaints had been properly rejected.   

       Tonn then filed this § 1983 suit in federal court, asserting that his sanction of 90‐ 
days’ segregation and $1,350 in restitution violated his due process rights (because he 
was ordered to pay restitution without sufficient evidence of the true restitution 
amount) and double jeopardy rights (because both restitution and time in segregated 
confinement were imposed as punishment for his infraction). The district court 
dismissed the complaint for failure to state a claim. On appeal, we upheld the dismissal 
of the double jeopardy claim but vacated the dismissal of Tonn’s due process claim 
regarding restitution because he adequately alleged that the restitution order was not 
supported by any evidence.   

        The district court then granted Tonn leave to proceed on his due process claim, 
after which he moved for appointment of counsel. The district court denied Tonn’s 
motion, however, because it found that Tonn’s submissions reflected he was capable of 
litigating the case himself.   

       After further briefing by both sides, the defendants moved for summary 
judgment based on Tonn’s failure to exhaust administrative remedies. The district court 
granted the motion; it explained that Tonn’s appeal of his discipline to the warden did 
not address the matter of restitution, and the prison officials properly rejected his other 
attempts through the inmate complaint review system to contest the restitution amount. 
That said, the court expressed misgivings with the manner in which the prison had 
“ballparked” the costs of Tonn’s hospitalization without documenting its actual 
out‐of‐pocket expenses. 
No. 15‐3888                                                                          Page 4 
 
        Tonn then moved for reconsideration. He argued in his motion that the 14‐day 
limit for filing inmate grievances did not apply to violations such as his that were 
ongoing; his were ongoing, he maintained, because the prison continued to deduct 
restitution payments from his account. But the district court rejected that argument on 
the basis that the constitutional violation Tonn was challenging — the disciplinary 
hearing decision — occurred in July 2013 and therefore could not be ongoing.   

       On appeal Tonn asserts generally that he must have exhausted his administrative 
remedies because the grievances he filed in 2014 eventually were seen by the warden. 
But the warden did not decide the 2014 grievances on the merits. Rather, he simply 
signed his name as the reviewing authority agreeing that the institution complaint 
examiner appropriately rejected the complaint as untimely. As the district court 
properly explained, Tonn had only 14 days from the date of his disciplinary hearing to 
present the warden with his restitution challenge, and his later grievances that did 
challenge the restitution amount were untimely by many months. Tonn did not follow 
the required procedures for filing his complaint, and therefore failed to exhaust his 
administrative remedies. See Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002) (to 
meet the exhaustion requirements of 42 U.S.C. § 1997e(a), prisoners “must file 
complaints and appeals in the place, and at the time, the prison’s administrative rules 
require”); Pavey v. Conley, 663 F.3d 899, 906 (7th Cir. 2011). 

        Tonn also contends that the district court abused its discretion in failing to recruit 
counsel because he “is not a lawyer and has no litigation skills.” But the district court 
complied with the requirements of Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007), and 
reasonably declined the request. A court must consider “both the difficulty of the case 
and the pro se plaintiffʹs competence to litigate it himself.” Id. Here, the district court 
noted that Tonn’s submissions reflected his ability to “effectively organize and present 
his arguments,” and this case involved “a relatively straightforward, fact‐based 
question: whether the defendants lacked evidence to support their decision to impose 
restitution.” In any event, the presence of counsel would not have affected the outcome 
of the litigation because Tonn had failed to exhaust his administrative remedies before 
filing this suit. See Pruitt, 503 F.3d at 659. Tonn also moved for appointment of counsel 
on appeal, but we denied his motion since appointment was not warranted under Pruitt.     

       We have also considered Tonn’s remaining arguments, and none has merit.   

                                                                               AFFIRMED.